Title: From George Washington to Timothy Pickering, 12 November 1780
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Novr 12th 1780
                        
                        In answer to your Letter of the 10th I can only observe: that it is not in my power to give any particular
                            explanation to the views of Congress in the establishment of the Regiment of Artificers, beyond what is expressed in their
                            Act. Nor do I know, with precision, what proportion of Artillery or Quarter Master Artificers
                            may be necessary with the Army.
                        I would therefore wish you to have a meeting with General Knox on the Subject. And report your opinions to
                            me, respecting the reduction & incorporation of the Corps of Artificers now in service—that the necessary Measures
                            may be pursued.
                        You will be pleased to forward the Letters herewith transmitted by Express. I am, Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    